

EXHIBIT 10.35
 
TRANSITION AND SEPARATION AGREEMENT
 
     This Transition and Separation Agreement (the “Agreement”) is made
effective as of the eighth (8th) day following the date Executive signs this
Agreement (the “Effective Date”) by and between Thomas Okarma (“Executive”) and
Geron Corporation (the “Company”), with reference to the following facts:
 
          A. Executive’s employment with the Company will end effective upon the
Termination Date (as defined below).
 
          B. Executive and the Company want to end their relationship amicably
and also to establish the obligations of the parties including, without
limitation, all amounts due and owing to the Executive.
 
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:
 
     1. Employment Separation Date; Board Resignation. Executive acknowledges
and agrees that his status as an officer and employee of the Company will end
effective as of February 8, 2011 (the “Termination Date”). Executive also hereby
resigns his membership and all positions that he holds on the Company’s Board of
Directors effective as of the Termination Date.
 
     2. Transition Consulting Services.
 
     (a) Consulting Period. During the period of time (the “Consulting Period”)
commencing on the Termination Date and ending July 9, 2013, Executive shall be
available to provide services to the Company, on a non-exclusive basis, as a
consultant and shall make himself available upon the Company’s request to
provide transition services in Executive’s areas of expertise and work
experience and responsibility and to perform such other duties as shall be
assigned by the Company’s Board of Directors (collectively, the “Transition
Duties”); provided, however, that the Company agrees that it will not have a
right to terminate Executive as a consultant hereunder other than for Cause (as
defined below). During the Consulting Period, Executive may become an employee
or consultant of any other Company, providing that he is able to fulfill his
consulting obligations under this Section 2(a) and that he remains in compliance
with that certain Proprietary Information and Inventions Agreement entered into
between Executive and the Company as of December 1, 1997 (the “Confidentiality
Agreement”).
 
     (b) Consulting Fees. The Company shall pay to Executive a retainer as an
independent contractor in an aggregate amount of $401,250 (the “Consulting
Fees”) for all services performed by Executive at the request of the Company
pursuant to Section 2(a) of this Agreement. The Consulting Fees will be paid to
Executive in substantially equal quarterly installments in advance commencing on
the first day of the month following the Termination Date. As an independent
contractor, Executive understands and agrees that while performing any services
for the Company after the Termination Date Executive shall not be eligible to
participate in or accrue benefits under any Company benefit plan for which
status as an employee of the Company is a condition of such participation or
accrual. To the extent that Executive were deemed eligible to participate, as an
employee, in any Company benefit plan, he hereby waives his participation.
 
     (c) Restricted Stock. The Company and Executive acknowledge and agree that,
as of the Termination Date, Executive holds 507,500 unvested shares of Company
common stock subject to a risk of forfeiture (collectively, the “Restricted
Stock Awards”), of which 337,500 shares are subject to vesting upon the
attainment of certain performance goals (collectively, the “Performance-Based
Restricted Stock Awards”) and 170,000 shares are subject to vesting based solely
upon Executive’s continued service to the Company (collectively, the “Time-Based
Restricted Stock Awards”).
 
1
 

--------------------------------------------------------------------------------

 

Notwithstanding anything in Section 2(b) or in the agreements evidencing the
Restricted Stock Awards to the contrary, no Restricted Stock Award shall be
forfeited or subject to repurchase upon the Termination Date. Instead, (i) each
Time-Based Restricted Stock Award shall remain unvested and subject to a risk of
forfeiture through the six-month anniversary of the Termination Date and (ii)
each Performance-Based Restricted Stock Award shall remain unvested and subject
to a risk of forfeiture through July 9, 2013. Subject to Executive’s provision
of the Transition Duties through the six-month anniversary of the Termination
Date, all Time-Based Restricted Stock Awards shall automatically vest in full
and the risk of forfeiture thereon lapse with respect to all of the shares
subject to all Time-Based Restricted Stock Awards upon the six-month anniversary
of the Termination Date. In the event Executive voluntarily ceases to provide
the Transition Duties or is terminated with Cause prior to the six-month
anniversary of the Termination Date, the Time-Based Restricted Stock Awards
shall be forfeited as of the date of such cessation of services or such
termination. Each Performance-Based Restricted Stock Award shall vest in full,
and the risk of forfeiture thereon lapse, upon the attainment of the applicable
performance goal(s) in accordance with the terms of such Performance-Based
Restricted Stock Award. In the event the applicable performance goals are not
attained on or prior to July 9, 2013 or in the event Executive voluntarily
ceases providing the Transition Duties or is terminated for Cause before July 9,
2013, the Performance-Based Restricted Stock Awards shall be automatically
forfeited. Notwithstanding the foregoing, in the event Executive dies or becomes
permanently disabled (within the meaning of Section 22(e) of the Internal
Revenue Code of 1986, as amended (the “Code”)), the Board shall retain the
discretion to accelerate the vesting of the Time-Based Restricted Stock Awards
and to permit the Performance-Based Restricted Stock Awards to vest based upon
the attainment of the applicable performance goals on or prior to July 9, 2013.
Any Time-Based Restricted Stock Awards and Performance-Based Restricted Stock
Awards for which the vesting is not accelerated or modified as contemplated by
the preceding sentence shall automatically be forfeited on the date that is
sixty (60) days after Executive dies or becomes permanently disabled (within the
meaning of Section 22(e) of the Code). The agreements evidencing the Restricted
Stock Awards shall be deemed amended to the extent necessary to provide for the
treatment contemplated by this Section 2(c).
 
     (d) SEC Reporting. Executive acknowledges that to the extent required by
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will
have continuing obligations under Section 16(a) and 16(b) of the Exchange Act to
report his transactions in Company common stock for six months following the
Termination Date. Executive hereby agrees not to undertake, directly or
indirectly, any reportable transactions which include, but are not limited to,
buying, selling or otherwise disposing of any common stock of the Company held
by Executive until the earlier of (i) the end of such six month period or (ii) a
Change of Control (as defined in the Amended and Restated Geron Corporation
Severance Plan), liquidation or assignment for the benefit of creditors.
 
     (e) Independent Contractor Status. Executive and the Company acknowledge
and agree that, during the Consulting Period, Executive shall be an independent
contractor. During the Consulting Period and thereafter, Executive shall not be
an agent or employee of the Company and shall not be authorized to act on behalf
of the Company. The Company will not make deductions for taxes from any
Consulting Fees paid hereunder. Personal income and self-employment taxes for
Consulting Fees paid to Executive hereunder shall be the sole responsibility of
Executive. Executive agrees to indemnify and hold the Company and the other
entities released herein harmless for any tax claims or penalties resulting from
any failure by him to make required personal income and self-employment tax
payments with respect to the Consulting Fees.
 
     (f) Cause Defined. For purposes of this Agreement, Cause shall mean only
(i) Executive’s continued failure to perform the Transition Duties more than
thirty (30) days after written notice of such failure is first provided by the
Company to Executive (other than as a result of total or partial incapacity due
to physical or mental illness); (ii) Executive’s willful act or omission
constituting dishonesty, fraud or other malfeasance against the Company which
causes material injury to the Company; (iii) Executive’s conviction of a felony
crime of moral turpitude under the laws of the United States or any state of the
United States; (iv) Executive’s debarment by the U.S. Food and Drug
Administration from working in or providing services to any pharmaceutical or
biotechnology company under the Generic Drug Enforcement Act of 1992 or (v)
Executive’s material breach of this Agreement or Executive’s breach of the
Confidentiality Agreement, in each case, that, if curable, remains uncured more
than thirty (30) days after the first incident of such material breach.
 
     3. Final Paycheck. As soon as administratively practicable on or after the
Termination Date, the Company will pay Executive all accrued but unpaid wages
and all accrued and unused vacation earned through the Termination Date, subject
to standard payroll deductions and withholdings. Executive is entitled to these
payments regardless of whether Executive executes this Agreement.
 
2
 

--------------------------------------------------------------------------------

 

     4. Separation Payments and Benefits. Without admission of any liability,
fact or claim, the Company hereby agrees, subject to Executive signing and
delivering to the Company this Agreement on or within 21 days after the
Termination Date, this Agreement becoming no longer subject to revocation as
provided in Section 6(c)(iii), Executive not materially breaching this Agreement
and Executive not breaching the Confidentiality Agreement to provide Executive
the benefits set forth below. Specifically, the Company and Executive agree as
follows:
 
     (a) Cash Severance. The Company shall pay Executive a lump sum cash payment
in an amount equal to $802,500, which constitutes 150% of Executive’s base
salary as in effect as of immediately prior to the Termination Date. Such
payment shall be made on, or as soon as administratively practicable following,
the later of the Effective Date or the Termination Date.
 
     (b) Continued Healthcare. If Executive and/or Executive’s covered
dependents elect to receive continued healthcare coverage pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall directly pay to the COBRA administrator,
or, in the event the Company is unable to directly pay the COBRA administrator
without incurring penalties under applicable law, pay Executive for, the premium
for Executive and Executive’s covered dependents during the twelve-month period
immediately following the Termination Date or for such shorter period of time
that Executive and/or Executive’s covered dependents are eligible for COBRA.
After the Company ceases to pay premiums pursuant to the preceding sentence,
Executive may, if eligible, elect to continue healthcare coverage at Executive’s
expense in accordance with the provisions of COBRA. In addition, the Company
shall pay Executive a lump sum cash payment in an amount equal to $24,000 that
is intended to offset any expenses Executive may incur that are not otherwise
covered by Medicare during the twelve-month period following the Termination
Date. Such payment shall be made on, or as soon as administratively practicable
following, the later of the Effective Date or the Termination Date.
 
     (c) Administrative Cost Offset. The Company shall pay Executive a lump sum
cash payment in an amount equal to $72,000 that is intended to offset any
expenses Executive may incur for administrative support or office space rental
following the Termination Date. Such payment shall be made on, or as soon as
administratively practicable following, the later of the Effective Date or the
Termination Date.
 
     (d) Stock Options. As of immediately prior to the Termination Date, the
vesting and exercisability of each stock option to purchase Company common stock
that is held by Executive as of the Termination Date (collectively, the “Stock
Options”) shall be accelerated with respect to all of the shares of Company
common stock subject thereto so that 100% of the Stock Options are fully vested
and immediately exercisable. In addition, each Stock Option shall remain
exercisable through the date that is the earlier of (i) the original expiration
date of such Stock Option or (ii) the third anniversary of the Termination Date.
The agreements evidencing Executive’s stock options shall be deemed amended to
the extent necessary to give effect to this Section 4(d). Executive acknowledges
that upon the execution of this Agreement, each unexercised “incentive stock
option” within the meaning of the Code, shall be deemed modified for the
purposes of Section 424 of the Code and such option shall no longer qualify as
an incentive stock option.
 
     (e) Journals. The Company shall forward any professional journals
subscribed to by Executive in his capacity as Chief Executive Officer that are
delivered to the Company to Executive’s address on record with the Company for
up to twelve (12) months after the Termination Date. For the avoidance of doubt,
nothing herein shall require the Company to renew any subscriptions on behalf of
Executive.
 
     (f) Other Benefits. Executive shall be entitled to retain Executive’s
current cellular telephone/handheld device, three (3) personal computers and
printer after the Termination Date, provided, that Executive first provides the
cellular telephone/handheld device and personal computers to the Company for the
removal of all files which Executive shall do as soon as practicable for
Executive but in any event within one hundred twenty (120) days after the
Termination Date. The personal computers and cellular telephone/handheld device
shall be returned to Executive within five business days of the date Executive
delivers the devices to the Company with the operating systems and software
intact. The parties have determined that the value of these used devices, in the
aggregate, is $1,500.00. In addition, the Executive shall, at a date and time
promptly after the Termination Date to be agreed by Executive and Company,
remove from Executive’s office at the Company all of Executive’s personal items.
Executive hereby agrees to return all Proprietary Information (within the
meaning of the Confidentiality Agreement) to the Company and shall certify in
writing to the Company within ninety (90) days after the Termination Date that
all Proprietary Information has been returned to the Company or destroyed.
Notwithstanding any other term in this Agreement, Executive shall be entitled to
retain any Proprietary Information the Company provides him in connection with
the consulting services and shall return that Proprietary Information at the end
of the Consulting Period or such earlier date as may be requested by the
Company.
 
3
 

--------------------------------------------------------------------------------

 

     (g) Taxes. Executive understands and agrees that all payments under Section
4 of this Agreement will be subject to any legally required tax withholdings. To
the extent any personal income taxes may be payable by the Executive for the
benefits provided to him under Section 4 of this Agreement beyond those withheld
by the Company, Executive agrees to pay them himself and to indemnify and hold
the Company and the other entities released herein harmless for any tax claims
or penalties resulting from any failure by him to make required personal income
tax payments.
 
     (h) Reimbursements. The Company shall promptly reimburse Executive for all
as yet unreimbursed business expenses reimbursable under the Company’s expense
reimbursement policy, providing Executive submits the expenses to the Company
within fifteen (15) days after the Termination Date. To the extent that any
reimbursements payable pursuant to this Agreement are subject to the provisions
of Section 409A of the Code, such reimbursements shall be paid to Executive no
later than December 31 of the year following the year in which the expense was
incurred, the amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year, and Executive’s right
to reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.
 
     (i) Sole Separation Benefit. With the exception of the expense
reimbursement pursuant to Section 4(h), Executive agrees that the payments
provided by this Section 4 are not required under the Company’s normal policies
and procedures and are provided as a severance solely in connection with this
Agreement. Executive acknowledges and agrees that the payments referenced in
this Section 4 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.
 
     5. Full Payment. Executive acknowledges that the payment and arrangements
herein shall constitute full and complete satisfaction of any and all amounts
properly due and owing to Executive as a result of his employment with the
Company and the termination thereof.
 
     6. Executive’s Release of the Company. Executive understands that by
agreeing to the release provided by this Section 6, Executive is agreeing not to
sue, or otherwise file any claim against, the Company or any of its employees or
other agents for any reason whatsoever based on anything that has occurred as of
the date Executive signs this Agreement.
 
     (a) On behalf of Executive and Executive’s heirs and assigns, Executive
hereby releases and forever discharges the “Releasees” hereunder, consisting of
the Company, and each of its owners, affiliates, divisions, predecessors,
successors, assigns, agents, directors, officers, partners, employees, and
insurers, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to Executive’s hire, employment, remuneration or resignation by the
Releasees, or any of them, including without limitation any and all Claims
arising under federal, state, or local laws relating to employment, claims of
any kind that may be brought in any court or administrative agency, any claims
arising under the Age Discrimination in Employment Act (“ADEA”), as amended, 29
U.S.C. § 621, et seq.; the Title VII of the Civil Rights Act of 1964, as amended
by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, as
amended, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans
with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act ,
31 U.S.C. § 3729 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, as amended, 29 U.S.C. § 2101 et seq. the Fair Labor Standards
Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the California
Fair Employment and Housing Act; the California Family Rights Act; the
California Labor Code; California Business & Professions Code Section 17200,
ordinance or statute regarding employment; Claims any other local, state or
federal law governing employment; Claims for breach of contract; Claims arising
in tort, including, without limitation, Claims of wrongful dismissal or
discharge, discrimination, harassment, retaliation, fraud, misrepresentation,
defamation, libel, infliction of emotional distress, violation of public policy,
and/or breach of the implied covenant of good faith and fair dealing; and Claims
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.
 
4
 

--------------------------------------------------------------------------------

 

     (b) Notwithstanding the generality of the foregoing, Executive does not
release the following claims:
 
     (i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
 
     (ii) Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
 
     (iii) Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;
 
     (iv) Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan, including without limitation, all of Executive’s rights in and to
his 401(k) plan and any other pension or retirement plan;
 
     (v) Claims for indemnification under California Labor Code Section 2802,
the Company’s Certificate of Incorporation, the Company’s Bylaws, Delaware
General Corporation Law or other applicable law, or under any indemnification
contract, including without limitation, the Indemnification Agreement entered
into between the Company and Executive dated as of January 5, 2011 (the
“Indemnification Agreement”), or otherwise, and under the terms of any policy of
insurance purchased by the Company, including without limitation all directors
and officers insurance policies, errors and omissions insurance policies and
employment liability insurance policies;
 
     (vi) Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment;
 
     (vii) All rights arising out of this Agreement; and
 
     (viii) Executive’s rights in and to Executive’s Company equity interests,
including without limitation, except as otherwise set forth in Section 2(d),
Executive’s right to exercise all of the Stock Options as set forth in Section
4(d) and, except as otherwise set forth in Sections 2(c) and 2(d), Executive’s
right to hold or sell Executive’s Company stock.
 
     (c) In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:
 
     (i) Executive has the right to consult with an attorney before signing this
Agreement;
 
     (ii) Executive has been given at least twenty-one (21) days to consider
this Agreement;
 
     (iii) Executive has seven (7) days after signing this Agreement to revoke
it. If Executive wishes to revoke this Agreement, Executive must deliver notice
of Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Agreement to Human Resources, Geron
Corporation, 230 Constitution Drive, Menlo Park, California 94025, fax: (650)
473-8668.
 
5
 

--------------------------------------------------------------------------------

 

     7. Company’s Release of the Executive. The Company voluntarily releases and
discharges the Executive and his heirs, successors, administrators,
representatives, executors and assigns from all Claims which it may have against
the Executive arising out or relating to his employment or the discontinuance of
his employment and that are based upon facts known, or which in the exercise of
reasonable diligence should have been known, to the Company’s Board of
Directors. Notwithstanding the foregoing, nothing herein shall release or
discharge any Claim by the Company against the Executive, or the right of the
Company to bring any action, legal or otherwise, against the Executive as a
result of any failure by him to perform his obligations under this Agreement or
the Confidentiality Agreement, or as a result of any acts for which the
Executive cannot, as a matter of law, be indemnified by the Company.
 
     8. Waiver of Unknown Claims. EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT
THEY HAVE BEEN ADVISED OF AND ARE FAMILIAR WITH THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
 
BEING AWARE OF SAID CODE SECTION, THE COMPANY AND EXECUTIVE HEREBY EXPRESSLY
WAIVE ANY RIGHTS THEY OR EITHER OF THEM MAY HAVE THEREUNDER, AS WELL AS UNDER
ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT, TO THE EXTENT OF
THEIR RESPECTIVE RELEASES.
 
     9. Non-Disparagement, Transition, Transfer of Company Property and
Limitations on Service. The parties further agree that:
 
     (a) Non-Disparagement. Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, shareholders or employees, either
publicly or privately. The Company agrees that it shall not, and it shall
instruct its officers and members of its Board of Directors to not (and shall
use commercially reasonable efforts to ensure they do not), disparage, criticize
or defame Executive, either publicly or privately. Nothing in this Section 9(a)
shall have application to any evidence or testimony required by any court,
arbitrator or government agency.
 
     (b) Transition. Each of the Company and the Executive shall use their
respective reasonable efforts to cooperate with each other in good faith to
facilitate a smooth transition of Executive’s duties to other executive(s) of
the Company.
 
     (c) Transfer of Company Property. Except as otherwise contemplated in
Section 4(e), on or before the Termination Date, Executive shall turn over to
the Company all files, memoranda, records, and other documents, and any other
physical or personal property which are the property of the Company and which he
had in his possession, custody or control at the time he signed this Agreement.
 
     (d) Limit on Post-Termination Service. Notwithstanding anything in this
Agreement to the contrary, the aggregate level of bona-fide services to be
performed under Sections 2 and 16 of this Agreement, together with any other
services to be performed by Executive for the Company following the Termination
Date, shall in no event exceed 20% of the average level of bona-fide services
performed by Executive for the Company during the 36-month period preceding the
Termination Date.
 
     10. Representations. Executive warrants and represents, and with respect to
(a), (d) and (e) below the Company warrants and represents that (a) they have
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company or the Executive, as
applicable, with any governmental agency or court, and that if, unbeknownst to
Executive or the Company, as applicable, such a complaint, charge or lawsuit has
been filed on his or its behalf, he or it, as applicable, will immediately cause
it to be withdrawn and dismissed, (b) Executive has reported all hours worked as
of the date of this Agreement and has been paid all compensation, wages,
bonuses, commissions, and/or benefits to which he may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to him, except
as provided in this Agreement, (c) Executive has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act or any similar state law, (d)
the execution, delivery and performance of this Agreement by the Executive or
Company, as applicable, does not and will not conflict with, breach, violate or
cause a default under any agreement, contract or instrument to which the
Executive or Company, as applicable, are a party or any judgment, order or
decree to which the Executive or Company, as applicable, are subject, and (e)
upon the execution and delivery of this Agreement by the Company and the
Executive, this Agreement will be a valid and binding obligation of the
Executive and Company, as applicable, enforceable in accordance with its terms.
 
6
 

--------------------------------------------------------------------------------

 

     11. Legal Fees. The Company shall pay the reasonable attorneys’ fees and
related expenses and disbursements incurred by Executive in connection with
Executive’s separation of employment with the Company and the negotiation and
preparation of this Agreement, in an aggregate amount not to exceed $12,500.
 
     12. No Assignment. Executive and Company warrant and represent that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive or the Company, as applicable, might be entitled,
have been assigned or transferred to any other person, firm or corporation not a
party to this Agreement, in any manner, including by way of subrogation or
operation of law or otherwise. If any claim, action, demand or suit should be
made or instituted against the Company or any affiliate of the Company or the
Executive, as applicable, because of any actual assignment, subrogation or
transfer by Executive or Company or Company affiliate, as applicable, Executive
or Company, as applicable, agree to indemnify and hold harmless the Company or
any affiliate of the Company or the Executive, as applicable, against such
claim, action, suit or demand, including necessary expenses of investigation,
attorneys’ fees and costs.
 
     13. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions of any state other than
California.
 
     14. Miscellaneous. This Agreement, collectively with the Confidentiality
Agreement, the Indemnification Agreement and the agreements evidencing the Stock
Options and Restricted Stock Awards (as amended herein), is the entire agreement
between the parties with regard to the subject matter hereof and shall supersede
in its entirety that certain Employment Agreement between the Company and
Executive dated as of January 21, 2003, as amended (the “Employment Agreement”).
The Company and Executive acknowledge that the termination of the Executive’s
employment with the Company is intended to constitute an involuntary “separation
from service” for the purposes of Section 409A of the Code, and the related
Department of Treasury regulations. Executive and Company acknowledge that there
are no other agreements, written, oral or implied, and that they may not rely on
any prior negotiations, discussions, representations or agreements. This
Agreement may be modified only in writing, and such writing must be signed by
both parties and recited that it is intended to modify this Agreement. This
Agreement may be executed by facsimile transmission or by signing, scanning and
emailing and in separate counterparts, each of which is deemed to be an original
and all of which taken together constitute one and the same agreement. Executive
shall have no duty to mitigate (i) any obligation by the Company to make payment
required to be made under this Agreement, or (ii) any action required to be
taken under this Agreement by the Company in any way connected with Executive’s
equity in the Company, including without limitation, in connection with any of
Executive’s Stock Options or Restricted Stock Awards.
 
     15. Indemnification. Nothing in this Agreement shall in any way limit or
terminate the Company’s continuing obligation to indemnify Executive under the
Company’s Certificate of Incorporation, the Company’s Bylaws, Delaware General
Corporation Law or other applicable legal requirement or under any
indemnification contract, including, without limitation, the Indemnification
Agreement. The Company shall maintain directors’ and officers’ liability
insurance coverage for the continuing protection of the Executive, of such types
and in such amounts as shall be appropriate for the size of the Company and its
business risks, as determined by the Company’s Board of Directors in its sole
discretion.
 
     16. Executive’s Cooperation. During the Consulting Period and thereafter,
Executive shall cooperate with the Company and its affiliates, upon the
Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive’s duties and responsibilities to the Company during his
employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment or
consulting work. In the event the Company requires Executive’s cooperation in
accordance with this Section 16 (i) the Company shall reimburse Executive for
all reasonable out-of-pocket expenses (including travel, lodging and meals)
incurred by Executive in connection with such cooperation, subject to reasonable
documentation, and (ii) after the end of the Consulting Period, the Company
shall pay Executive a reasonable fee negotiated in good faith between Company
and Executive for his time.
 
(Signature page(s) follow)
 
7
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the undersigned have caused this Transition and
Separation Agreement to be duly executed and delivered as of the date indicated
next to their respective signatures below.
 

DATED: February 11, 2011           /s/ Thomas B. Okarma     Thomas B. Okarma    
    GERON CORPORATION DATED: February 11, 2011     By:  /s/ Alexander E. Barkas
      Alexander E. Barkas     Lead Independent Director     of the Board of
Directors


8
 

--------------------------------------------------------------------------------